Citation Nr: 9917395	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-10 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an increased rating for a left elbow 
disability, currently evaluated as 20 percent disabling.

(The issue of entitlement to waiver of recovery of an 
overpayment of improved pension benefits in the calculated 
amount of $782 is the subject of a separate appellate 
decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1946 
to March 1947.  He also served in the New Mexico Army 
National Guard, including periods of active duty for training 
(ADT) in August 1974, July and August 1975, August 1976, June 
and July 1977, and June and July 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Albuquerque Regional Office (RO) which 
denied service connection for right ear hearing loss and a 
rating in excess of 20 percent for residuals of a left elbow 
injury.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for evaluation in excess 
of 20 percent for a left elbow disability has been obtained 
by the RO.

2.  His left elbow disability is manifested by subjective 
complaints of pain and loss of functional ability; objective 
clinical findings include X-ray evidence of arthritis, 
limitation of motion, and loss of muscle mass with no 
objective evidence of ankylosis, impairment of flail joint, 
impairment of the radius or ulna, neurologic impairment, or 
muscle injury.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
left elbow disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5205-5213 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for his left elbow disability is well-
grounded within the meaning of 38 U.S.C.A. 5107.  In general, 
an allegation of increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In this 
case, the veteran's assertions concerning the severity of his 
service-connected disability (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased rating for this disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist him in the development of facts pertinent to 
the claim.  38 U.S.C.A. 5107(a).  A review of the record 
indicates that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  The veteran underwent VA medical 
examinations in October 1995 and June 1998.  The Board finds 
that the reports of the examinations are sufficiently 
detailed and adequately address the specific criteria set 
forth in the Rating Schedule.  Cf. Massey v. Brown, 7 Vet. 
App. 204 (1994).  Moreover, neither the veteran nor his 
representative has identified any additional outstanding 
evidence which may support his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a).

I.  Factual Background

A review of the record shows that in July 1977, while 
participating in training exercises with his National Guard 
unit, the veteran hit his left elbow on an ammunition can.  
In an accident report, he indicated that although "the blow 
to [his] elbow hurt considerably," he nonetheless completed 
his duties.  However, he indicated that the next morning, his 
elbow was very sore so he sought treatment.  The diagnosis 
was contusion of the left elbow, tendonitis.

In April 1980, the veteran filed a claim of service 
connection for a left elbow disability.  In connection with 
his claim, he underwent VA medical examination in March 1982.  
He reported that in 1977, while performing duty with the 
National Guard, he had banged his elbow against a drum.  He 
stated that he had been told at the time that he had broken 
some bones and "compressed some nerves."  He stated that he 
currently experienced pain in the elbow, shoulder and neck, 
as well as numbness below the elbow and weakness of the left 
hand.  X-ray examination of the left elbow showed 
degenerative arthritis.  Range of motion was from zero to 90 
degrees and the veteran complained of pain on passive 
movement.  X-ray examination of the left shoulder was normal.  
The diagnoses included post-traumatic injury of the left 
elbow, degenerative joint disease of the left elbow, and 
neurologic deficit of the left hand.  

By April 1982 rating decision, the RO granted service 
connection for residuals of injury to the left elbow with 
neurologic involvement and traumatic arthritis.  A 20 percent 
rating was assigned pursuant to Diagnostic Codes 5010-8511.  
In addition, service connection for a left shoulder 
disability was denied; the veteran appealed the RO's 
determination and by December 1983 decision, the Board denied 
service connection for a left shoulder disability.

In October 1984 the veteran filed a claim for an increased 
rating for his left elbow disability.  After consideration of 
VA outpatient treatment records for the period of April to 
September 1984, by November 1984 rating decision, the RO 
confirmed and continued the 20 percent rating for the 
veteran's left elbow disability. 

In March 1987, the veteran again requested an increased 
rating for his left elbow disability.  VA outpatient clinical 
records for the period of March 1986 to October 1987 were 
obtained by the RO.  By November 1987 rating decision, the RO 
confirmed and continued the rating for the veteran's left 
elbow disability.  The veteran duly appealed the RO's 
determination and in July 1989, he again underwent VA medical 
examination in conjunction with his claim.  On examination, 
he complained of left shoulder and elbow pain, as well as 
weakness of the arm and hand.  Range of motion testing of the 
elbow showed flexion from zero to 140 degrees, both actively 
and passively.  Pronation and supination were normal.  
Neurological examination showed good muscle strength with no 
atrophy.  The assessment was mild degenerative arthritic 
changes in the left elbow with a chronic pain syndrome.

By April 1990 decision, the Board found that the criteria for 
an evaluation in excess of 20 percent for the veteran's left 
elbow disability had not been met.  

In October 1991, he filed another claim for an increased 
rating for his left elbow disability.  In support of his 
claim, the RO obtained VA outpatient treatment records for 
the period of March 1991 to January 1992.  These records show 
that in September 1991, the veteran sought treatment for 
tingling and pain in the left arm which he indicated had been 
present for the past one and one half months.  He registered 
similar complaints the following month.  A follow-up 
appointment was scheduled for an injection of pain medication 
in the left shoulder, but the veteran was unable to keep his 
appointment.  By January 1992 rating decision, the RO denied 
an evaluation in excess of 20 percent for the veteran's left 
elbow disability.

In August 1994, the veteran again requested an increased 
rating for his left elbow disability.  Subsequently obtained 
VA outpatient treatment records show that in July 1994, he 
sought treatment for a long history (reportedly since 1979) 
of pain and paresthesias down the left shoulder to the left 
hand.  It was noted that previous X-ray examination had shown 
degenerative changes in the cervical spine, that magnetic 
resonance imaging (MRI) in November 1992 had shown no neural 
foraminal impingement or herniated disc, and that an 
electromyography (EMG) in October 1993 had shown borderline 
carpal tunnel syndrome (CTS).  The assessment was 
paresthesias and pain, etiology unknown.  Another EMG study 
performed in January 1995 showed no evidence of neuropathy.

By June 1995 rating decision, the RO denied an evaluation in 
excess of 20 percent for the veteran's left elbow disability.  

On October 1995 VA medical examination, the veteran reported 
that during his National Guard service, he hit his left elbow 
and that it had been painful ever since.  He also claimed 
that he had pain and limitation of motion in all movements of 
the elbow every day.  He stated that he had been told that he 
had tendonitis.  The examiner noted that the veteran had been 
followed in the orthopedic clinic and that he had cervical 
arthritis and pain in the left shoulder.  He noted that after 
the veteran had complained of pain and numbness in the arm 
and fingers, an EMG had been performed and that the results 
of that study had shown no evidence of any neuropathy.  
Physical examination of the left arm showed loss of tissue 
compared to the right.  Dimension around the right elbow was 
10.75 inches and the left was 10.25 inches.  Range of motion 
of the left elbow was "somewhat limited."  Flexion was from 
zero to 130 degrees and supination and pronation were from 
zero to 70.  The veteran complained of pain on passive motion 
of the left elbow.  Deep tendon reflexes in the left elbow 
were present and symmetrical, and there was no sensory 
deficit.  His grip was somewhat weaker on the left, 
reportedly due to pain.  X-ray examination of the left elbow 
showed degenerative joint disease.  The pertinent diagnosis 
was left elbow impairment, following left elbow injury and 
tendonitis, chronic residual pain and limitation of motion 
with some demonstrable loss of muscle of the left elbow with 
symptoms increasing.

At a June 1996 hearing, the veteran testified that he had 
trouble grasping objects and that he had limited left elbow 
motion due to pain.  He also indicated that he was currently 
taking medication for left elbow pain, as well as several 
other orthopedic problems, including knee disabilities, for 
which he was supposed to use crutches.  However, he stated 
that he was unable to use a crutch on the left due to his 
elbow disability.  He also indicated that he experienced 
numbness in the left arm and hand.

On VA medical examination in June 1998, the veteran reported 
that he had fractured his left elbow in service and had had 
arthritis and pain since that time.  He also reported pain in 
his shoulders and wrists and indicated that he had undergone 
surgery on his shoulders in the past year.  Outpatient 
treatment records show an August 1997 subacromial 
decompression.  Physical examination showed that left elbow 
range of motion was as follows:  flexion from zero to 90 
degrees; forearm supination was from zero to 30 degrees; 
forearm pronation was from zero to 15 degrees.  There was no 
paralysis of the left arm.  The diagnoses included 
degenerative joint disease of the left elbow, secondary to 
trauma.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  

The assignment of a particular Diagnostic Code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

Any change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  In this case, as set forth below, the Board has 
considered whether another rating code is more appropriate 
than the one used by the RO.  Tedeschi v. Brown, 7 Vet. App. 
411 (1995).

Once a more appropriate Diagnostic Code has been chosen, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  A 
claimant may not be compensated twice for the same 
symptomatology as such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1998).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In that regard, disabilities of the elbow and forearm are 
rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 
5205-5213.  Under Diagnostic Code 5205, ankylosis of the 
minor elbow warrants a minimum 30 percent rating.  Ankylosis 
is defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

Flexion of the major or minor forearm limited to 90 degrees 
warrants a 20 percent evaluation.  Flexion of the minor 
forearm limited to 55 degrees warrants a 20 percent 
evaluation and flexion of the minor forearm limited to 45 
degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (1998).  

Extension of the minor forearm limited to 75 or 90 degrees 
warrants a 20 percent evaluation and extension of the minor 
forearm limited to 100 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

When flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees, a 20 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

Where there is evidence of elbow joint fracture with marked 
cubitus varus or valgus deformity or with an ununited 
fracture of the head of the radius, a 20 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5209.  

Where the evidence shows nonunion of the radius and ulna of 
the minor extremity with flail false joint, a 40 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5210.

Where there is evidence of impairment of supination and 
pronation, a 20 percent rating is warranted when any of the 
following is shown:  Limited pronation marked by loss of 
motion beyond the last quarter of an arc, with the affected 
hand not approaching full pronation; or, the affected hand is 
fixed near the middle of the arc or moderate pronation.  
Where the minor hand is fixed in supination or 
hyperpronation, a 30 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5213.

The average normal range of motion of the forearm (elbow) is 
zero degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I (1998).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the benefit of 
doubt when there is an approximate balance of positive and 
negative evidence.  The preponderance of the evidence must be 
against the claim for benefits to be denied.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
law requires that the veteran prevail.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Analysis 

Initially, the Board finds that the Diagnostic Codes 
pertaining to limitation of motion of the elbow and forearm 
are the more appropriate Diagnostic Codes for the evaluation 
of the veteran's left elbow disability.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  This finding is based on 
medical evidence showing that the veteran's left elbow 
disability symptoms consist primarily of X-ray evidence of 
arthritis, with limited motion and subjective pain.  38 
C.F.R. § 4.20.  As the most recent VA medical examinations in 
October 1995 and June 1998 have shown no evidence of 
neurological impairment, the Board finds that the Diagnostic 
Code chosen by the RO, Diagnostic Code 8511 which pertains to 
impairment of the middle radicular group, is less 
appropriate.  Thus, the Board will consider the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213 in 
evaluating the veteran's left elbow disability.  

As set forth above, ankylosis of the minor elbow warrants a 
minimum 30 percent rating under Diagnostic Code 5205.  
However, the record contains no evidence that the veteran's 
left elbow is ankylosed, nor has the veteran contended as 
much; thus, an evaluation in excess of 20 percent is not 
warranted under this Diagnostic Code.

Considering the range of motion studies in the pertinent 
evidence of record, the veteran's left elbow disability does 
not meet the criteria for an evaluation in excess of 20 
percent for limitation of forearm extension or flexion or 
impairment of supination or hyperpronation (Diagnostic Codes 
5206, 5207, 5208, and 5213).  For example, on VA examination 
in October 1995, flexion was to 130 degrees and supination 
and pronation were to 70.  On most recent VA medical 
examination in June 1998, left elbow range of motion was as 
follows:  flexion to 90 degrees; forearm supination was to 30 
degrees; and forearm pronation was to 15 degrees.  

Moreover, there is no evidence of impairment of the flail 
joint (Diagnostic Code 5209), or impairment of the radius or 
ulna due to nonunion or malunion (Diagnostic Codes 5210, 
5211, and 5212).  Thus, an evaluation in excess of 20 percent 
is not warranted under these alternative Diagnostic Codes.  

Given that the veteran's left elbow disability is currently 
evaluated under the provisions pertaining to limitation of 
motion, and given the X-ray findings of arthritis, the Board 
has carefully considered the evidence of record in 
conjunction with the factors enumerated under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  After such consideration, however, the 
Board concludes that the level of disability resulting from 
the veteran's left elbow disability does not warrant an 
evaluation in excess of 20 percent.  Objective findings have 
included some demonstrable loss of muscle on the left.  The 
veteran has also reported pain on motion and some decreased 
grip strength, reportedly due to pain.  However, there have 
been no objective findings of edema, effusion, redness, heat, 
abnormal movement, guarding, or crepitation.  The Board has 
considered the evidence of record, but finds that objective 
evidence of painful motion or of functional impairment beyond 
the 20 percent evaluation currently assigned have not been 
demonstrated.  38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Board notes that in the most recent supplemental 
statement of the case in August 1998, the RO considered 
whether the veteran was entitled to a rating in excess of 20 
percent based on the criteria pertaining to the evaluation of 
muscle injuries.  However, as the record is negative for 
indications of a muscle injury of the left forearm or elbow, 
the Board concludes that these criteria are inapplicable, 
both for purposes of an increased rating or a separate 
compensable rating.  

Additionally, the Board notes that although the veteran has 
complained of pain (and other symptoms) in his left hand, 
wrists, neck, and shoulders, a separate evaluation for these 
symptoms is not warranted, as there is no current medical 
evidence that they are due to service-connected disease or 
injury.  See also  38 C.F.R. § 4.14.

Likewise, because the RO has styled the veteran's disability 
as residuals of injury to the left elbow with neurologic 
involvement and traumatic arthritis, the Board has also 
considered whether he is entitled to a separate disability 
evaluation under the criteria pertaining to neurological 
impairment.  

Under Diagnostic Codes 8510 (pertaining to the upper 
radicular nerve group, fifth and sixth cervicals), 8511 
(pertaining to the middle radicular nerve), 8512 (pertaining 
to the lower radicular nerve group), and 8513 (pertaining to 
all radicular groups), a 20 percent evaluation is warranted 
under each code for mild incomplete paralysis involving the 
major or minor upper extremity.  A 30 percent rating is 
warranted for moderate incomplete paralysis involving the 
minor upper extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 
8510, 8511, 8512 and 8513 (1998).

However, although the veteran has reported numbness in the 
left arm, the recent medical evidence of record has failed to 
demonstrate any neurologic impairment.  For example, an EMG 
study performed in January 1995 showed no evidence of 
neuropathy.  On VA medical examination in October 1995, deep 
tendon reflexes in the left elbow were present and 
symmetrical and there was no sensory deficit.  On VA 
examination in June 1998, the examiner indicated that there 
was no paralysis of the left arm.  As such, absent any 
objective evidence of paralysis or neurological impairment, 
the Board finds that the evidence of record does not warrant 
assignment of a separate compensable rating under Diagnostic 
Codes 8510, 8511, 8512 or 8513.  Esteban, 6 Vet. App. at 262 
(1994); 38 C.F.R. § 4.14.

An extraschedular evaluation with regard to the veteran's 
service-connected left elbow disability has also been 
considered.  In this case, however, the Board finds that 
there is no evidence of record showing marked interference 
with employment or frequent periods of hospitalization due to 
the veteran's service-connected left elbow disability to 
warrant an extraschedular compensable evaluation.  First, it 
is noted that the veteran has never been hospitalized for 
treatment of his left elbow disability, nor is it shown that 
this disorder markedly interferes with employment.  In short, 
there is no objective evidence that his left elbow 
disability, in and of itself, markedly interferes with his 
employment.  Thus, the criteria for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met. 


ORDER

An evaluation in excess of 20 percent for a left elbow 
disability is denied.


REMAND

A review of the record shows that medical records from the 
veteran's first period of service are completely negative for 
complaints or findings of right ear hearing loss.  At his 
March 1947 military separation medical examination, physical 
examination of the right ear was normal and whispered voice 
testing showed that his hearing acuity was 15/15 on the 
right.  Likewise, the record is negative for complaints or 
diagnoses of right ear hearing loss in the first post-service 
year and for many years thereafter.  In fact, the first 
medical evidence of a right ear hearing disability currently 
of record is not until May 1990, when a VA audiometric 
examination showed right ear puretone thresholds of 25, 25, 
35, and 45 decibels for the 1,000, 2,000, 3,000, and 4,000 
Hertz frequencies, respectively.  38 C.F.R. § 3.385 (1998).  

In this case, the veteran maintains that his right ear 
hearing loss was incurred during his second period of 
service, namely as a result of noise exposure during 
participation in training exercises with the New Mexico Army 
National Guard (ANG) from 1974 to 1978.  In support of his 
claim, he has submitted a statement from an individual who 
served with him in the New Mexico ANG to the effect that the 
veteran's duties included monitoring communications on the 
firing range.  

The record shows specifically that the veteran had periods of 
ADT with the New Mexico ANG in August 1974, July and August 
1975, August 1976, June and July 1977, and June and July 
1978.  However, with a few exceptions not pertinent here, 
service medical records from his National Guard service have 
not been associated with the claims folder, nor does it 
appear that the RO has as yet requested them from the 
appropriate repository of records.  

Under 38 U.S.C.A. §§ 5106 and 5107(a), VA has an obligation 
to develop all pertinent evidence in the possession of the 
Federal government.  Counts v. Brown, 
6 Vet. App. 473, 476-78 (1994); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

In this case, given the nature of the veteran's claim of 
service connection for right ear hearing loss, the medical 
records from the veteran's periods of ADT service with the 
New Mexico ANG are potentially material and an attempt should 
be made to obtain them.

Thus, the case is REMANDED for the following action:

The RO should contact through official 
channels the appropriate repository of 
records and request copies of any service 
medical records corresponding to the 
veteran's periods of ADT in the New 
Mexico ANG from 1974 to 1978.  All 
efforts to obtain such records should be 
documented in the claims folder.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought on appeal is not granted, the veteran and his 
representative should be provided a supplemental statement of 
the case and an opportunity to respond thereto.  The case 
should then be returned to the Board for further review, if 
in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
Also, VBA Adjudication Procedure Manual, M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

